FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP ANNOUNCES EARNINGS FOR THE THIRD QUARTER October 21, 2010-Honesdale, PA Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp. (Nasdaq Global Market-NWFL) and its subsidiary, Wayne Bank announced earnings for the three months ended September 30, 2010 of $1,890,000.This represents an increase of $115,000, or 6.5%, over the $1,775,000 earned in the third quarter of 2009.Earnings per share (fully diluted) were $.68 in the 2010 period, increasing from the $.64 earned in the similar period of last year.Annualized return on average assets for the three months ended September 30, 2010 was 1.39% with an annualized return on average equity of 10.98%.Net income for the nine months ended September 30, 2010 totaled $5,505,000, which is $244,000, or 4.6% higher than the similar period of 2009.Earnings per share (fully diluted) for the nine months ended September 30, 2010 totaled $1.99 per share compared to $1.92 per share in the 2009 period. Total assets as of September 30, 2010 were $534.6 million with loans receivable of $358.4 million, deposits of $398.7 million and stockholders’ equity of $68.4 million.Total assets have increased $19.7 million during the twelve months ended September 30, 2010. Loans receivable decreased $1.1 million from September 30, 2009 due to the sale of fixed rate residential mortgage loans.The commercial loan portfolio, principally real estate related, increased $5.0 million, while installment loans decreased $2.2 million.During the twelve month period ending September 30, 2010, the Company experienced a significant volume of residential mortgage activity but sold $10.6 million of fixed-rate residential mortgages, principally with 30 year terms, for purposes of interest rate risk 1 management.As a result, mortgage loans outstanding decreased $3.9 million for the period. Non-performing assets, which include non-performing loans and foreclosed real estate owned, totaled $4,399,000 and represented .82% of total assets as of September 30, 2010 compared to $5,407,000 and 1.02% of assets as of December 31, 2009 and $3,739,000 or .73% of total assets as of September 30, 2009.Net charge-offs were $158,000 for the quarter and totaled $670,000 for the nine months ended September 30, 2010 compared to $51,000 and $155,000, respectively, for the similar periods in 2009.The provision for loan losses totaled $250,000 and $730,000 for the three and nine month periods ended September 30, 2010, respectively, compared to $140,000 and $585,000, respectively, for the similar periods in 2009.The allowance for loan losses totaled $5,513,000 as of September 30, 2010 and represented 1.54% of total loans, increasing from $4,663,000 as of September 30, 2009 and 1.30% of total loans. For the three months ended September 30, 2010, net interest income, on a fully taxable equivalent basis (fte), totaled $5,192,000, which represents an increase of $219,000, or 4.4%, compared to $4,973,000 for the similar period in 2009.Net interest margin (fte) for the 2010 period was 4.03% compared to 4.07% for the similar period in 2009.The decrease in net interest margin was principally due to growth in lower yielding assets such as interest bearing deposits with banks as well as reduced yields on new investment security purchases.This was partially offset by a decrease of 56 basis points in the cost of funds.Net interest income (fte) for the nine months ended September 30, 2010 totaled $15,461,000, an increase of $624,000, or 4.2%, over the similar period in 2009.Net interest margin (fte) year to date for the 2010 period was 4.05% compared to 4.08% in 2009. 2 Other income for the three months ended September 30, 2010 totaled $1,035,000 compared to $1,018,000 for the similar period in 2009.The increase was principally due to increased gains on the sales of investment securities and a higher level of income from fiduciary activities.These increases helped to offset a reduced level of service charges on deposits.For the nine months ended September 30, 2010, other income totaled $3,053,000 compared to $3,467,000 in the 2009 period.The 2010 period includes $208,000 in gains and servicing rights on the sale of $10.5 million of residential mortgage loans compared to $296,000 in similar gains on sales of $21.6 million of mortgage loans in the 2009 period.Gains on the sales of investment securities totaled $380,000 on sales of $23.8 million for the 2010 period compared to $423,000 on sales of $14.7 million in the 2009 period.The proceeds from investment securities sales were reinvested to provide current period income and to add protection from rising interest rates.The Company also had a $150,000 gain on the sale of deposits related to a branch closure, in the 2009 period. Other expenses totaled $3,112,000 for the three months ended September 30, 2010, compared to $3,174,000 in the similar period of 2009.The decrease was principally related to a lower level of foreclosed real estate costs which totaled $3,000 in the 2010 period and $130,000 for the 2009 period.For the nine months ended September 30, 2010, other expenses total $9,448,000 compared to $9,769,000 for the similar period in 2009, a decrease of $321,000 due to reduced FDIC assessments related to a special one-time assessment incurred in 2009 and a lower level of foreclosed real estate owned costs which totaled $32,000 in the 2010 period and $148,000 in 2009. Mr. Critelli commented, “Even though we are operating in a very challenging environment, we believe the Company had a very solid first three quarters of 2010.Our 3 core earnings are strong, net interest margin remains close to 4.00% and our capital levels are at the top of our peer group.However, our economy continues to experience a high unemployment rate and a soft real estate market.These factors will continue to have a negative impact on our customers throughout 2010 and into 2011.Though we see near term pressure, we believe that we are well positioned to take advantage of the opportunities available as the economy rebounds.” Norwood Financial Corp., through its subsidiary Wayne Bank, operates eleven offices in Wayne, Pike and Monroe Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market, under the symbol, “NWFL”. Forward-Looking Statements. The foregoing material may contain forward-looking statements.We caution that such statements may be subject to a number of uncertainties and actual results could differ materially and therefore readers should not place undue reliance on any forward looking statements.Those risks and uncertainties include changes in federal and state laws, changes in the absolute and relative levels of interest rates, the ability to control costs and expenses, demand for real estate, general economic conditions and the effectiveness of governmental responses thereto.Norwood Financial Corp. does not undertake and specifically disclaims any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Non-GAAP Financial Measures This release references tax-equivalent interest income and net interest income, which are non-GAAP financial measures.Tax-equivalent interest income and net interest income are derived from GAAP interest income and net interest income using an assumed tax rate 4 of 34%.We believe the presentation of interest income and net interest income on a tax–equivalent basis ensures comparability of interest income and net interest income arising from both taxable and tax-exempt sources and is consistent with industry practice. The following reconciles net interest income to net interest income on a fully taxable equivalent basis: Three months ended Nine months ended (dollars in thousands) September 30, September 30, Net interest income Tax equivalent basis adjustment using 34% marginal tax rate Net interest income on a fully taxable equivalent basis Contact: William S. Lance Senior Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP 570-253-8505 www.waynebank.com 5 NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (dollars in thousands, except share data) (unaudited) September 30 ASSETS Cash and due from banks $ $ Federal funds sold Interest-bearing deposits with banks Cash and cash equivalents Securities available for sale Securities held to maturity,fair value 2010: $177 and 2009:$725 Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB Stock, at cost Bank premises and equipment, net Bank owned life insurance Foreclosed real estate owned Accrued interest receivable Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock, $.10 par value, authorized 10,000,000 shares issued: 2,840,872 Surplus Retained earnings Treasury stock, at cost: 2010: 79,977 shares, 2009: 78,089 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) Three Months Ended September 30 Nine Months Ended September 30 INTEREST INCOME Loans receivable, including fees $ Securities Other 14 1 43 8 Total Interest income INTEREST EXPENSE Deposits Short-term borrowings 26 60 87 Other borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 99 Net realized gains on sales of securities 90 Gains on sale of loans and servicing rights 3 42 Gain on sale of deposits 0 0 0 Other Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment Data processing related Taxes, other than income 77 Professional Fees 81 FDIC Insurance assessment Foreclosed real estate owned 3 32 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basic earnings per share $ Diluted earnings per share $ NORWOOD FINANCIAL CORP. Financial Highlights (Unaudited) (dollars in thousands, except per share data) For the Three Months Ended September 30 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) 3.72% 3.63% Net interest margin (fully taxable equivalent) 4.03% 4.07% Return on average assets 1.39% 1.40% Return on average equity 10.98% 11.25% Basicearnings per share $ $ Diluted earnings per share For the Nine Months Ended September 30 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) 3.71% 3.64% Net interest margin (fully taxable equivalent) 4.05% 4.08% Return on average assets 1.38% 1.39% Return on average equity 11.04% 11.51% Basicearnings per share $ $ Diluted earnings per share As of September 30 Total Assets $ $ Total loans receivable Allowance for loanlosses Total deposits Stockholders' equity Trust Assetsunder management Book value per share $ $ Equity to total assets 12.80% 12.38% Allowance to total loans receivable 1.54% 1.30% Nonperforming loans to total loans 1.02% 0.88% Nonperforming assets to total assets 0.82% 0.73% NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (unaudited) (dollars in thousands) Sept 30 June 30 March 31 Dec 31 Sept 30 ASSETS Cash and due from banks $ Interest-bearing deposits with banks Federal funds sold Cash and cash equivalents Securities available for sale Securities held to maturity Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB stock Bank premises and equipment, net Foreclosed real estate owned Other assets TOTAL ASSETS $ LIABILITIES Deposits: Non-interest bearing demand $ Interest-bearing deposits Total deposits Other borrowings Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) 30-Sep 30-Jun 31-Mar 31-Dec 30-Sep Three months ended INTEREST INCOME Loans receivable, including fees $ Securities Other 14 18 11 11 1 Total Interest income INTEREST EXPENSE Deposits Borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 93 86 91 99 Net realized gains (losses) on sales of securities 64 40 90 Gains on sale of loans and servicing rights 3 75 42 Gain on sale of deposits 0 0 0 - - Earnings and proceeds on life insurance 96 96 Other 67 63 61 74 71 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment , net Foreclosed real estate owned 3 13 16 FDIC insurance assessment 93 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basicearnings per share $ Diluted earnings per share $ Book Value per share $ Return on average equity 10.98% 11.03% 11.10% 11.09% 11.25% Return on average assets 1.39% 1.36% 1.38% 1.39% 1.40% Net interest spread 3.71% 3.64% 3.79% 3.55% 3.63% Net interest margin 4.03% 3.96% 4.14% 3.96% 4.07% Allowance for loan losses to total loans 1.54% 1.53% 1.50% 1.50% 1.30% Net charge-offs to average loans (annualized) 0.18% 0.10% 0.47% 0.34% 0.06% Nonperforming loans to total loans 1.02% 1.06% 1.12% 1.38% 0.88% Nonperforming assets to total assets 0.82% 0.76% 0.83% 1.02% 0.73%
